                Case 19-25417             Doc 6         Filed 07/15/19        Entered 07/15/19 10:07:25              Desc Main
                                                           Document           Page 1 of 2
                                                                                                                 [ ] AMENDED
                                                        UNITED STATES BANKRUPTCY COURT
                                                         WESTERN DISTRICT OF TENNESSEE
                                                                WESTERN DIVISION

In re:                (1)       ANGELA HAMPTON                                                   Case No. 19-25417

                      (2)
Debtor(s).                                                                                      Chapter 13



                                                           CHAPTER 13 PLAN

ADDRESS:              (1)       1121 MACON-HALL ROAD
                                CORDOVA, TN 38018

PLAN PAYMENT:

         DEBTOR (1) shall pay $205.00 MONTHLY

                      ( ) PAYROLL DEDUCTION from:                                                         OR ( X ) DIRECT PAY

         DEBTOR (2) shall pay $

                      ( ) PAYROLL DEDUCTION from:                                                         OR ( ) DIRECT PAY


1.       THIS PLAN [Rule 3015.1 Notice]:

         (A)          CONTAINS A NON-STANDARD PROVISION. [See Plan Provision #19]                                ( ) YES ( X ) NO

         (B)          LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION OF                               (X) YES (     ) NO
                      THE COLLATERAL FOR THE CLAIM. [See Plan Provision #7 and #8]

         (C)          AVOIDS A SECURITY INTEREST OR LIEN. [See Plan Provision #12]                               ( ) YES ( X ) NO

2.       ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ Attorney Fee pursuant to Confirmation Order.

3.       AUTO INSURANCE: ( ) Included in Plan; OR ( X ) Not included in Plan; Debtor(s) to provide proof of insurance
                                                        at Section 341 Meeting of Creditors.

4.       DOMESTIC SUPPORT: Paid by: ( ) Debtor(s) directly, ( ) Wage Assignment, OR ( ) Trustee to:                  Monthly Plan Payment

         NONE                                              Ongoing Payment Begins:                               $
                                         Approximate Arrearage:                                                  $

5.       PRIORITY CLAIMS:

         NONE                                                Amount:                                             $

6.       HOME MORTGAGE CLAIMS: ( ) Paid Directly by Debtor(s); OR ( ) Paid by Trustee to:

         NONE                                              Ongoing Payment Begins:                               $
                                         Approximate Arrearage:                                                  $
                                                           Ongoing Payment Begins:                               $
                                         Approximate Arrearage:                                                  $

7.       SECURED CLAIMS:

             [Retain Lien 11 U.S.C. Sec. 1325 (a)(5)]        Value of Collateral:     Rate of Interest:              Monthly Plan Payment

         SANTANDER CONSUMER USA                                  $5,850                   5.25%                      $115.00
         (2012 Hyundai Sonata; 151,000 miles)
            Case 19-25417             Doc 6      Filed 07/15/19            Entered 07/15/19 10:07:25               Desc Main
                                                    Document               Page 2 of 2
In Re ANGELA HAMPTON
Page # 2 of Plan

8.    SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER SECURED
      CLAIMS FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:

          [Retain Lien 11 U.S.C. Sec. 1325(a)] Value of Collateral            Rate of Interest:                       Monthly Plan Payment

      NONE                                                                                                        $
                                                                                                                  $

9.    SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON
      CONFIRMATION FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY REASONABLE
      DISPOSAL OF COLLATERAL:

      NONE                                               Collateral:
                                                         Collateral:

10.   SPECIAL CLASS UNSECURED CLAIMS:
                                                         Amount:                        Rate of Interest:             Monthly Plan Payment

      MARATHON MANAGEMENT                                 $4,100                             0%                       $70.00

11.   STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS

      NONE                                                           ( ) Not provided for OR ( ) General unsecured creditor
                                                                     ( ) Not provided for OR ( ) General unsecured creditor

12.   THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY THE
      FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C. Sec. 522(f):

13.   ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
      SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.

14.   ESTIMATED TOTAL GENERAL UNSECURED CLAIMS:                            $25,000
15.   THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:

      ( X ) 10%, OR

      (     ) THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE FINAL BAR DATE.

16.   THIS PLAN ASSUMES OR REJECTS THE FOLLOWING EXECUTORY CONTRACTS:

      MARATHON MANAGEMENT                                                                   (X) Assumes OR ( ) Rejects.
                                                                                            ( ) Assumes OR ( ) Rejects.

17.   COMPLETION: Plan shall be completed upon payment of the above in approximately 60 months.

18.   FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED AN ACCEPTANCE OF THE PLAN

19.   NON-STANDARD PROVISION(S):

      NONE

      ANY NON-STANDARD PROVISIONS STATED ELSEWHERE ARE VOID.

20.   CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN PROVISION 19.

      /s/ Brad George (TN #17994)                                                                 DATE: July 15, 2019
      Counsel for Debtor(s)
      2400 Poplar Avenue #460
      Memphis, TN 38112
      (901) 323-1311
